Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 1 of 11




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-2392

   JOUREY NEWELL, individually and on behalf of a class of all persons and entities similarly
   situated,

            Plaintiff,

   v.

   HOMEADVISOR, INC.,

            Defendant.


        DEFENDANT HOMEADVISOR, INC.’S REPLY IN SUPPORT OF ITS MOTION TO
         DISMISS FOR FAILURE TO STATE A CLAIM AND MOTION TO STRIKE THE
                               CLASS ALLEGATIONS


            Plaintiff’s Opposition (ECF No. 24) is more noteworthy for what it does not address than

   for what it does. His recycled Opposition responds to arguments that were not even made in

   HomeAdvisor’s Motion to Dismiss For Failure to State a Claim and Motion to Strike the Class

   Allegations (the “Motion”) (ECF No. 17).1 Plaintiff relies on outdated case law, ignoring the

   recent decisions by the Ninth and Fourth Circuits holding that the TCPA in its current form

   discriminates based on the content of the speech and does not pass strict scrutiny. Duguid v.

   Facebook, Inc., 926 F.3d 1146, 1154 (9th Cir. 2019), certiorari petition pending, No. 19-511 (U.S.

   Oct. 17, 2019); Am. Ass’n of Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir. 2019)

   (hereinafter “AAPC”). Likewise, the Opposition ignores HomeAdvisor’s argument that the TCPA



   1
    Plaintiff devotes a page of his Opposition (at p. 7) to refuting an argument regarding the Equal
   Protection Clause that HomeAdvisor did not even make.



   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 2 of 11




   cannot be saved by severing one content-specific exemption, as excising an exemption to expand

   a statute restricting speech runs contrary to basic First Amendment tenets. See Motion at 7-8.

   Regardless, the other FCC exemptions cannot be severed, so there is no way to rewrite the TCPA

   to square with the First Amendment.

            And with respect to HomeAdvisor’s challenge that the TCPA is unconstitutionally vague,

   Plaintiff bases his argument on a case that admittedly did “not address a vagueness challenge”

   (Opp. at 8-10), and more significantly, actually confirms that the TCPA is unconstitutionally

   vague, noting that “the TCPA is an unusually confusing statute.” Gonzalez v. Hosopo Corp., 371

   F. Supp. 3d 26, 34 (D. Mass. 2019). Indeed, the overbroad and hopelessly vague ATDS

   formulation does not give HomeAdvisor adequate advance notice of what technology and what

   speech is (and is not) permissible.

            As to the request to strike the class allegations, HomeAdvisor pointed out in its Motion that

   Plaintiff’s proposed class cannot be certified regardless of any discovery in the case because (1) it

   fails to take into account consent to receive the challenged calls; and (2) defines the class based

   upon one of the elements in the statute. “[I]t is proper for a court to strike class allegations when

   the proposed class definition is overbroad,” for example, if because “a class includes persons who

   could not have suffered an injury[.]” Gilbert v. United States Olympic Comm., 2019 WL 1058194,

   *33 (D. Colo. Mar. 6, 2019) (citing Edwards v. Zenimax Media, Inc., 2012 WL 4378219 (D. Colo.

   Sept. 25, 2012)), adopted in pertinent part, 1:18-cv-00981-CMA-MEH, ECF No. 266, pp. 70 (D.

   Colo. Sept. 27, 2019).

            Because the Complaint does not allow for any plausible determination that every call

   HomeAdvisor made in the last four years promoting its services was made without consent, the


                                                      2

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 3 of 11




   class is overbroad and can never be certified. Plaintiff does not dispute that his class definition

   includes HomeAdvisor’s customers, who consented to receive the challenged calls. See Motion

   at 13 n.6. He claims, however, that he can “simply redefine the class definition” (Opp. at 14) at

   some later point; but the time to do so is now—before putting HomeAdvisor through the time and

   expense of discovery related to a class that can never be certified.

            Finally, while Plaintiff recognizes that “fail-safe” classes—classes that are defined so that

   whether a person qualifies as a member depends on whether that person has a valid claim—are

   improper, he nonetheless proceeds to try to define his class based on whether an ATDS was used.

   Not surprisingly, none of the cases he relies on holds that a court can certify a class when to do so

   will require the court to resolve the disputed question of whether a class member was called with

   an ATDS.

            HomeAdvisor’s Motion should be granted, and the Complaint dismissed, or alternatively,

   the Court should strike the class allegations.

                                              ARGUMENT

   I.       The TCPA Is Unconstitutional.

            A.       The TCPA Fails First Amendment Principles As Applied.

                     1.       The TCPA Is A Content-Based Restriction On Speech That Does Not
                              Survive Strict Scrutiny.

            Plaintiff argues that the TCPA is content-neutral (and therefore asserts that intermediate

   scrutiny applies), yet his Opposition fails to even acknowledge, let alone discuss, the government-

   backed debt collection exemption that was the subject of Duguid and AAPC and was raised by

   HomeAdvisor in its Motion, along with other FCC-created exemptions. Motion at 4. The Fourth

   and Ninth Circuits had little problem concluding that with the addition of the government-backed

                                                      3

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 4 of 11




   debt collection exemption (which was added in 2015), the TCPA is a content-based restriction on

   speech that is subject to strict scrutiny:

            The debt-collection exception, which adds a purposive element, changes the
            framework. The TCPA now favors speech “solely to collect a debt owed to or
            guaranteed by the United States.” 47 U.S.C. § 227(b)(1)(A)(iii). Because this
            section “target[s] speech based on its communicative content,” the exception is
            content-based and subject to strict scrutiny. Reed v. Town of Gilbert, 135 S. Ct.
            2218, 2226, 192 L. Ed. 2d 236 (2015); see AAPC, 923 F.3d at 165-67.

   Duguid, 926 F.3d at 1153.

            The Ninth Circuit recently distinguished the government-backed debt collection exemption

   from the exemptions to the Indiana analogue to the TCPA. Duguid, 926 F.3d at 1155. The Indiana

   analogue was discussed and upheld in Patriotic Veterans, Inc. v. Zoeller, 845 F.3d 303 (7th Cir.

   2017)—a case relied upon by Plaintiff (Opp. at 5-6)—because the challenged exemptions to the

   Indiana statute were based on the relationship between the caller and the recipient. Duguid, 926

   F.3d at 1155. But, as relevant to Plaintiff’s claims here, “[t[he text of the TCPA makes clear that

   the availability of the [government-backed debt collection] exception depends exclusively on the

   purpose and content of the call. The relationship between caller and recipient, though not

   coincidental, does not bear on the exception's applicability.” 926 F.3d at 1154. Thus, the Ninth

   Circuit concluded that “Reed forbids us from imputing motives or sensibilities to Congress where,

   as here, its plain language is clear, and clearly content-based.” Id.

            Plaintiff does not even try to argue that the TCPA survives strict scrutiny, which is not

   surprising in light of the Supreme Court’s decision in Reed and the Ninth and Fourth Circuits’

   decisions in Duguid and AAPC. But, even if Plaintiff were correct that the TCPA is content-neutral

   (it is not) and intermediate scrutiny applies (it does not), as set forth in HomeAdvisor’s Motion (at

   7), the TCPA does not survive intermediate scrutiny. See Motion at 7.

                                                     4

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 5 of 11




                     2.       The TCPA Must Be Struck Down In Its Entirety; The Appropriate
                              Remedy Is Not Severance.

            The Opposition ignores both Duguid and AAPC, and it ignores HomeAdvisor’s argument

   that the Court cannot remedy the TCPA’s unconstitutionality by severing the government-backed

   debt collection exemption. Instead, Plaintiff argues that the Court should “refuse to invalidate the

   entire TCPA because of particularized exceptions to the TCPA inapplicable to the litigation in

   which the challenges arise.”       Opp. at 1.   What Plaintiff misunderstands, however, is that

   HomeAdvisor is not challenging the constitutionality of the government-backed debt exemption.

   Rather, it is the TCPA’s speech-restricting prohibition that HomeAdvisor challenges as

   unconstitutional. And, severing the exemption to broaden the speech prohibition turns the First

   Amendment on its head.

            The TCPA is unconstitutional for what it improperly forbids, nor for what it permits. The

   proper analysis—then—is on whether the statute is narrowly tailored to a compelling

   governmental interest, not on whether the exemption is. In Reed, the Supreme Court addressed

   the Town of Gilbert’s “Sign Code,” which prohibited the display of outdoor signs in the town,

   subject to certain exemptions. 135 S. Ct. at 2224. The Court held that the Sign Code was a content-

   based speech restriction because the Sign Code’s exemptions hinged on the content of a particular

   sign. Id. The Court thus applied strict scrutiny to the Sign Code and concluded that the exemptions

   rendered the Sign Code under inclusive. Id. at 2231. Critically, the Court then struck down the

   entire Sign Code—it did not simply excise the exemptions.

            And while it is true that the Supreme Court invalidated the sign code in Reed on

   underinclusiveness grounds—that is hardly the only basis upon which to invalidate a statute under

   strict scrutiny. Reed, 135 S. Ct. at 2231; Brown v. Entm't Merchs. Ass'n, 564 U.S. 786, 805 (2011)

                                                    5

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 6 of 11




   (restrictions on First Amendment rights must not be overinclusive); Citizens United v. FEC, 558

   U.S. 310, 340 (2010) (government violates the First Amendment by favoring preferred speakers).

   More to the point—even after focusing on the underinclusiveness of exemptions in Reed, the

   Supreme Court forbade enforcement of the enactment—it did not strike the content-specific

   exemption or attempt to sever it to convert the statute to a content neutral restriction. Reed, 135

   S. Ct. at 2232.

            Reed’s invalidation of the entire statute under the First Amendment, rather than excising

   speech-permitting exceptions, is consistent with the Court’s other First Amendment decisions2,

   and with the approach taken by a majority of the Courts of Appeals. The Motion highlighted the

   Third Circuit’s decision in Rappa v. New Castle Cty., 18 F.3d 1043 (3d Cir. 1994) (Motion at 7-

   8). The Eleventh Circuit’s decision in Dimmitt v. Clearwater, 985 F.2d 1565 (11th Cir. 1993), is

   also on point. There, the court faced a content-specific exemption in a statute prohibiting

   communicative conduct. The district court had found that the statute failed strict scrutiny and

   struck down the exemption, severing it from the rest of the statute. Recognizing that “removing

   the portion of the [challenged] ordinance that exempts” speech would leave litigants in a worse

   position—i.e. because even more speech is now covered by the statute—the Eleventh Circuit

   reversed the district court’s severance of the content specific exemption and, instead, struck down

   the entirety of the statutory restriction on speech, not just the exemption. Id. at 1572.

            This is common sense. Consider, for instance, a hypothetical statute forbidding anyone



   2
    See, e.g., Brown, 564 U.S. at 805; Arkansas Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 234
   (1987); Carey v. Brown, 447 U.S. 455, 471 (1980); Police Dep’t of Chicago v. Mosley, 408 U.S.
   92, 95 (1972).


                                                     6

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 7 of 11




   from using social media “except to discuss politics.” The statute would be subject to strict scrutiny

   and struck down on First Amendment grounds—but no one would suggest that the proper remedy

   is to remove the words “except to discuss politics” so as to convert the statute to a content neutral

   restriction. Rather, the enactment would be unconstitutional for forbidding so much constitutional

   speech in a manner that favored specific content. The TCPA is no different. Striking the

   exemption only expands the reach of the enactment to cover more protected speech, and in a way

   that Congress and the FCC did not intend.

            Moreover, even if this Court severs one exemption, the statute remains riddled with

   content-specific exemptions enacted by the FCC. Motion at 4. As the Court is jurisdictionally

   barred from considering a collateral challenge to these FCC exemptions (47 U.S.C. § 402(a); 28

   U.S.C. § 2342(1)), these exemptions cannot be severed. And as the FCC’s content specific

   exemptions remain intact, the TCPA plainly remains a content-specific restriction on speech,

   subject to a strict scrutiny standard it cannot survive.

            B.       The TCPA Is Unconstitutionally Vague.

            Additionally, the TCPA is, indeed, unconstitutionally vague. Plaintiff’s own authority

   confirms it. He urges the Court to follow Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th

   Cir. 2018)—yet Marks holds the TCPA’s ATDS definition to be ambiguous. Id. at 1051. The

   Gonzalez case, which Plaintiff cites at length, notes that the TCPA is an “unusually confusing

   statute” and that Marks is “not an obvious decision.” 371 F. Supp. 3d at 34. Yes, one could argue

   that a close reading of the TCPA by a legal professional steeped in rules of statutory construction

   might make the decision in Marks foreseeable—although by no means likely or necessary—but to

   say a person of “average intelligence” must discern the application of the TCPA’s specifically-


                                                      7

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 8 of 11




   defined ATDS definition to include dialers that do not randomly or sequentially dial numbers

   (despite the specific inclusion of that requirement in the statute) is a pure fiction.

            Interestingly, Plaintiff does not posit any standard by which the vagueness of a statute may

   be measured. He argues merely that courts often interpret vague phrases and leaves it at that. Yet

   that a court might supply a definition in need of refinement in “marginal cases” does not mean that

   the vagueness doctrine has no impact where—as here—a central statutory definition (and one

   affecting the right to free speech) is wholly indeterminable except on an ad hoc basis. The void for

   vagueness doctrine is particularly robust in free speech cases (see, e.g., Reno v. ACLU, 521 U.S.

   844, 871-72 (1997)), and the carte blanche approach to statutory interpretation Plaintiff advocates

   is at odds with Supreme Court precedent mandating that Americans be well-capable of

   understanding speech restrictions before such restrictions are enforced.

   II.      The Class Allegations Should Be Stricken.

            Finally, this Court has not hesitated to strike class allegations when a putative class is

   clearly too broad. Contrary to Plaintiff’s discussion of Edwards (Opp. at 12), in that case, this

   Court struck the class allegations because the class would include individuals “who presumably

   purchased [the product] from anyone, anywhere, at any time regardless of whether he or she was

   ever injured by or even experienced the alleged Defect.” Edwards, 2012 WL 4378219 at *5.

   “[T]he plaintiff bears the burden of advancing a prima facie showing that the class action

   requirements . . . are satisfied or that discovery is likely to produce substantiation of the class

   allegations,” and a complaint with an obviously “overbroad” class definition fails that test. Id. at

   *6; see also Gilbert, 2019 WL 1058194 at *33 (striking alleged “Damages Class” and finding that

   “[i]f a class is defined so broadly as to include a great number of members who for some reason


                                                      8

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 9 of 11




   could not have been harmed by the defendant’s allegedly unlawful conduct, the class is defined

   too broadly to permit certification”), adopted 1:18-cv-00981-CMA-MEH, ECF No. 266, pp. 68-

   69.

            Recognizing the overbreadth of his class definition, Plaintiff argues that his Complaint

   pleads that HomeAdvisor engaged in a “cold calling” campaign. (Opp. at 12-13).                     While

   HomeAdvisor does not concede that a class definition based on a cold-calling campaign would be

   certifiable, Plaintiff’s class definition is not so limited. Rather, Plaintiff’s class definition includes

   everyone who received a call from HomeAdvisor promoting its services and simply ignores the

   issue of consent altogether. (See Cplt., ¶ 42.3)

            Plaintiff argues that he can fix his class definition down the road “to affirmatively plead

   out consent.” (Opp. at 14.) But any refinement should take place now. If Plaintiff intends to base

   his class on cold telemarketing calls, as his Opposition suggests, he should redefine his class

   definition now.        That way, class certification discovery can be appropriately targeted to

   information that is relevant and proportional.

            HomeAdvisor agrees with Plaintiff that a definition based on the absence of “prior express

   written consent” would be an improper fail-safe class. See Opp. at 14. But it is the duty of Plaintiff

   to define a class with factual characteristics that resolve issues of consent “in one stroke.” Wal-

   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Plaintiff has not yet done so, and the Court



   3
    Plaintiff’s reliance on Ira Holtzman, C.P.A., & Assocs. v. Turza, 728 F.3d 682 (7th Cir. 2013)
   (Opp. at 2) is misplaced. Turza is a junk fax case where the Defendant obtained all the phone
   numbers from a single source and the question of whether a given fax was an advertisement was
   common to all recipients. In TCPA cases like this one, where the source of the phone number and
   possibility of consent are individualized issues, class certification is highly uncommon. See, e.g.,
   Gene & Gene LLC v. BioPay LLC, 541 F.3d 318, 327-29 (5th Cir. 2008).

                                                       9

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 10 of 11




   should not let the overly broad class definition proceed beyond the pleading stage. Edwards, 2012

   WL 4378219 at *5; Gilbert, 2019 WL 1058194 at *33.

            Ironically, while Plaintiff correctly recognizes that pleading a class based upon the absence

   of prior express written consent would be improper, he makes the same error by including the

   ATDS requirement in his class definition. Whether or not a system is an ATDS is a critical factual

   determination for the jury. There is, therefore, no way to know whether a class member is in the

   class until after a merits issue has been resolved. This is a fail-safe class, is per se improper, and

   striking Plaintiff’s class allegations now is therefore appropriate.4

            Finally, Plaintiff cannot save his class definition because it also includes calls with a pre-

   recorded voice. (Opp. at 15.) Plaintiff does not allege that he received a pre-recorded voice (only

   that he was called with an ATDS), and therefore, he would not be typical or an adequate

   representative of any such class. See Spivak v. Petro-Lewis Corp., 118 F.R.D. 504, 509-511 (D.

   Colo. Dec. 28, 1987) (denying class certification for lack of typicality and adequacy of

   representation where named plaintiff’s claims were different than those of the proposed class).

                                              CONCLUSION

            For the aforementioned reasons and those set forth in its Motion, HomeAdvisor

   respectfully requests the Court dismiss the Complaint, or alternatively, to strike the class

   allegations.




   4
     Plaintiff is critical of HomeAdvisor for citing just one recent on-point case to support its
   argument. However, none of the four cases Plaintiff cites (Opp. at 15 no.3) even addresses class
   certification, let alone the issue of whether a class can be certified when inclusion in the class turns
   on whether an ATDS was used.


                                                     10

   010-8883-3950/1/AMERICAS
Case 1:19-cv-02392-WJM-SKC Document 29 Filed 11/11/19 USDC Colorado Page 11 of 11




   Dated: November 11, 2019          Respectfully submitted,


                                      /s/ Brent R. Owen
                                      Brent R. Owen, #45068
                                      David Blake, #25202
                                      Squire Patton Boggs (US) LLP
                                      1801 California Street, Suite 4900
                                      Denver, Colorado 80202
                                      O 303 830 1776
                                      F 303 894 9239
                                      Brent.owen@squirepb.com
                                      David.blake@squirepb.com

                                      Eric J. Troutman
                                      Emily L. Wallerstein
                                      Squire Patton Boggs (US) LLP
                                      555 South Flower Street, 31st Floor
                                      Los Angeles, California 90071
                                      O 213 624 2500
                                      F 213 623 4581
                                      eric.troutman@squirepb.com
                                      emily.wallerstein@squirepb.com

                                      Amy Brown Doolittle
                                      Squire Patton Boggs (US) LLP
                                      2550 M Street, NW
                                      Washington, DC 20037
                                      O 202 457 6000
                                      F 202 457 6315
                                      amy.doolittle@squirepb.com

                                      Attorneys for Defendant HomeAdvisor, Inc.




                                       11

   010-8883-3950/1/AMERICAS
